DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Application was filed 04/22/2019.

Response to Arguments
112 Rejections
Applicant’s arguments with respect to claims 16 and 18 -20 have been considered but are moot because the Applicant has amended the claims to overcome the rejection.
103 Rejections
Applicant’s arguments, filed September 15, 2021, p. 11-18, have been fully considered but they are unpersuasive.  Applicant argues that Haynes in view of Lipsure in view of Paris does not teach or is silent as to “an attribute of an event location,” however, as set out in the rejection below, Paris teaches this at [0054]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes (US Pat. App. Pub. No. US 20130006693 A1) in view of Lipscher (US Pat. App. Pub. No. US 20140316836 A1) and Paris (US Pat. App. Pub. No. US 20170091713 A1).
	Regarding Claim 1, “[a] method for location allocation planning, the method comprising”,
	Haynes teaches “generating, by one or more computing units, the at least one location matching model for a first current event participant of a plurality of current event participants of a current event, wherein an output of the location matching model indicates a matching degree between the first current event participant and a current event location” (“[a] technique for assisting one or more individuals in planning a meeting or event using metrics…” (Haynes [0003]), “[i]nformation stored on the event parameters datastore, in association with a given event or meeting being planned and/or managed, can include information regarding job executors/planners, location, resources (e.g., facilities, accommodations, speakers, participants, day-of-event staff, etc.), budgets, attendee registration, stakeholders, and vendors/suppliers…” (Haynes [0028]), “…the location elements engine can identify location elements associated with a planned/managed meeting or event, such as the location of the planner/job executor, the location of the meeting or event, the location of vendors/suppliers of event resources, location of event resources, and location of attendees. In some implementations, it can be desirable to determine the relative location of meeting/event elements with respect to one another (e.g., location of speaker/attendee accommodations relative to the meeting/event venue for transportation purposes)…” (Haynes [0055])).
Haynes teaches “creating, by one or more computing units, at least one initial location allocation plan for the plurality of current event participants of the event based, at least in part, on the output of the at least one location matching model” (“…an execution plan ("event execution plan" or "event plant") is created for the meeting or event. In some implementations, the execution plan for the meeting or event provides a general overview for the meeting or event being planned or managed, and can be created in view of the event requirements determined by module 202…” (Haynes [0037], [Figure 2])).  
	Although Haynes discloses receiving dynamic feedback from external inputs in order to automate event planning and requesting feedback upon receiving planning milestones (Haynes [0070]), Haynes does not explicitly teach, but Lipscher teaches “receiving, by one or more computing units, feedback associated with the initial location allocation plan from at least one of the plurality of current event participants” (“…method also involves presenting multiple creator plans to the user and receiving the user selection of one or more creator plans. Presentation of the multiple creator plans may involve presenting one or more evaluations corresponding to the multiple creator plans. Examples of the evaluations may be various forms ranking of the plan itself or of the creator of the plan. Other examples include feedback by users…” (Lipscher [0024])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Lipscher with that of Haynes.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Haynes teaches planning a meeting or event using metrics (Haynes [Abstract]).  Lipscher teaches generating social group plans based on user preferences and matching logic (Lipscher [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Lipscher’s matching methodology, such as that of incorporating user feedback, onto Haynes. Lipscher allows for “customized group plan may be generated dynamically, which means that the instructions provided in the plan may not only be specific to the user's initial input but they may also change and adapt based on changes to the user's profile, preferences, associations, actions, feedback, and external data from this and other plans the user is following” (Lipscher [0033]).  Given how Haynes similarly also utilizes “feedback engine includes a feedback channel for improving decision-making capabilities” and “the platform learns over time and becomes more accurate in order to understand an event planner's preferences” (Haynes [0061]), Lipscher further improves upon Haynes by soliciting and incorporating feedback from the event participants.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Lipscher further teaches “responsive to the received feedback indicating acceptance of the initial location allocation plan, determining, by one or more computing units, a final location allocation plan based on the initial location allocation plan” (“…customized group plan may be generated dynamically, which means that the instructions provided in the plan may not only be specific to the user's initial input but they may also change and adapt based on changes to the user's profile, preferences, associations, actions, feedback, and external data from this and other plans the user is following…” (Lipscher [0033]) and “[u]ser feedback may be relied on to modify the existing creator plans, or generate new creator plans…” (Lipscher [0084])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Lipscher with that of Haynes.  Please see previous limitation for combination analysis.  The rationale to combine is substantially similar as that of the previous limitation.
	Haynes and Lipscher do not teach, but Paris teaches “training, by one or more computing units, at least one location matching model with a training set of a plurality of past location allocation plans and one or more bargaining zones associated with a plurality of past event participants, wherein the one or more bargaining zones are one or more resource features preferred by at least one of the plurality of past event participants” (“[a]t least one event recommendation may be ascertained based, at least in part, on the application of various heuristics to the event planning preferences and any event planning request parameters. These rules may be applied to a specific user, across a segment of users, or all users. In some embodiments, the event recommendation(s) may be ascertained via application of a machine learning algorithm. In this manner, the server(s) may ascertain an optimum overlap of the vectors representing the individual preferences or a suitable compromise where an overlap of all of the vectors is not possible…” (Paris [0060]), “…system may monitor responses of individuals that are received in response to event recommendations provided by the system. In some individual(s) in the group that receive information pertaining to the event recommendation may accept the event recommendation or reject the event recommendation. Based on such responses, the system may update its rules or a machine generated model. In some embodiments, a machine learning algorithm may learn to provide better event recommendations based, at least in part, on the responses to the event recommendations. Thus, the system may provide event recommendations for a group of individuals based, at least in part, on an interaction history of the individuals with event recommendations previously provided by the system…” (Paris [0080]), “…event planning preferences associated with two or more users are obtained, where the event planning preferences include a first set of event planning preferences of a first one of the users and a second set of event planning preferences of a second one of the users. An event recommendation is determined based, at least in part, on the event planning preferences. Information pertaining to the event recommendation is provided to at least one of the users…” (Paris [0005]), “…a computer learning algorithm may be applied to learn a model that may be used to determine the preferences of the user. Thus, the user profile may include parameters of a computer-generated model associated with the user…” (Paris [0039]), and “…system may ascertain the preferred traveling distance from the individual's location (e.g., work or home) based, at least in part, on events previously attended by the individual (e.g., based upon previous events recommended by the system and accepted by the individual and/or the calendar of the user)…” (Paris [0054])).

Paris teaches and wherein each of the one or more resource features describe an attribute of an event location Paris, ( [0054] system may ascertain implicit event planning preferences based on information in the user profile or calendar. Implicit location preferences of the user may be 
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Paris with that of Haynes and Lipscher.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As stated above, Haynes and Lipscher function together for planning a meeting or event using metrics and user preferences (Haynes [Abstract], Lipscher [Abstract]).  Paris teaches group event planning based on inferred and/or explicit user preferences (Paris [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Paris’ user preferences onto Haynes and Lipscher.  Paris’ embodiments allow for “prioritize the candidate events based, at least in part, on the preferences (e.g., explicit and/or implicit preferences) of each of the individuals in the group” and “select at least one of the candidate events according to the priorities assigned to the candidate events” (Paris [0061]).  Paris therefore complements Haynes and Lipscher, by further consideration of possible preferences of all attendees of an event.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale similarly applies to subsequent limitations.
	Haynes further teaches “training, by one or more computing units, at least one location matching model with a training set of a plurality of past location allocation plans and one or more bargaining zones associated with a plurality of past event participants, wherein the one or more bargaining zones are one or more resource features preferred by at least one of the plurality of past event participants” (“[a] technique for assisting one or more individuals in planning a meeting or event using metrics…” (Haynes [0003]), “[i]nformation stored on the event parameters datastore, in association with a given event or meeting being planned and/or managed, can include information regarding job executors/planners, location, resources (e.g., facilities, accommodations, speakers, participants, day-of-event staff, etc.), budgets, attendee registration, stakeholders, and vendors/suppliers. Additionally, the information regarding event resources can be for those resources needed for the given event or meeting, or for those resources that have already been allocated for the event/meeting…” (Haynes [0028]), “…the location elements engine can identify location elements associated with a planned/managed meeting or event, such as the location of the planner/job executor, the location of the meeting or event, the location of vendors/suppliers of event resources, location of event resources, and location of attendees. In some implementations, it can be desirable to determine the relative location of meeting/event elements with respect to one another (e.g., location of speaker/attendee accommodations relative to the meeting/event venue for transportation purposes)…” (Haynes [0055]), “…an execution plan ("event execution plan" or "event plant") is created for the meeting or event. In some implementations, the execution plan for the meeting or event provides a general overview for the meeting or event being planned or managed, and can be created in view of the event requirements determined by module 202…” (Haynes [0037], [Figure 2]), “…event resource management can further manage and monitor resources provided by various vendors and suppliers in connection with planning and/or executing meetings and events using the event planning server. For example, upon receiving an update from a vendor or supplier regarding a resource that can be used or will be event resource management can provide a meeting or event planner with access to at or near-real time information regarding resources provided by vendors and suppliers, and resource orders already placed…” (Haynes [0027]), “…the floor plan specification can be automatically defined by the system based on a virtual layout of the venue and/or the event resources (e.g., equipment and supplies) that will be deployed at the event…” (Haynes [0046]), and “…location elements engine can identify location elements associated with a planned/managed meeting or event, such as the location of the planner/job executor, the location of the meeting or event, the location of vendors/suppliers of event resources, location of event resources, and location of attendees. In some implementations, it can be desirable to determine the relative location of meeting/event elements with respect to one another (e.g., location of speaker/attendee accommodations relative to the meeting/event venue for transportation purposes)…” (Haynes [0055])).
	Paris further teaches “based on the received feedback, determining, by one or more computing units, at least one bargaining zone associated with at least one of the plurality of current event participants” (“…a computer learning algorithm may be applied to learn a model that may be used to determine the preferences of the user. Thus, the user profile may include parameters of a computer-generated model associated with the user…” (Paris [0039]), “…interests of the user may be inferred based upon interaction of the user with online documents and/or items that the user has “liked”…” (Paris [0055]), and “…an event planning request, event planning preferences, or privacy settings may be submitted via a user's interaction with a local application, web site or web-based application or service and may be accomplished using any of a variety of well-known mechanisms for obtaining information from a user…” (Paris [0098])).
Claim 1 is obvious over Haynes in view of Lipscher and Paris.
Regarding Claim 16, “[a] computer program product for location allocation planning, the computer program product comprising”, the claim and its respective limitations have the same technical features as that of Claim 1.
	Haynes further teaches “one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising” (“…a computer system will include a processor, memory, non-volatile storage, and an interface. A typical computer system will usually include at least a processor, memory, and a device (e.g., a bus) coupling the memory to the processor…” (Haynes [0011]) and “[a] processor is considered to be "configured to execute a program" when at least one value associated with the program is stored in a register readable by the processor…” (Haynes [0015])).
	Accordingly, Claim 16 is obvious over Haynes in view of Lipscher and Paris.
	Regarding Claim 19, “[a] computer system for location allocation planning, the computer system comprising”, the claim and its respective limitations have the same technical features as that of Claim 1.
	Haynes further teaches “one or more computer processors” (“…a computer system will include a processor, memory, non-volatile storage, and an interface. A typical computer system will usually include at least a processor, memory, and a device (e.g., a bus) coupling the memory to the processor…” (Haynes [0011])).
	Haynes further teaches “one or more computer readable storage devices” (“…a computer system will include a processor, memory, non-volatile storage, and an interface. A 
	Haynes further teaches “program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising” (“…a computer system will include a processor, memory, non-volatile storage, and an interface. A typical computer system will usually include at least a processor, memory, and a device (e.g., a bus) coupling the memory to the processor…” (Haynes [0011]) and “[a] processor is considered to be "configured to execute a program" when at least one value associated with the program is stored in a register readable by the processor…” (Haynes [0015])).
	Accordingly, Claim 19 is obvious over Haynes in view of Lipscher and Paris.

	Regarding Claim 3, Haynes, Lipscher, and Paris teach the limitations of Claim 1.
	Haynes further teaches “wherein generating the at least one location matching model comprises generating, by one or more computing units, at least one resource matching model, which further comprises” (“…event resource management can further manage and monitor resources provided by various vendors and suppliers in connection with planning and/or executing meetings and events using the event planning server…” (Haynes [0027])).
	Haynes further teaches “comparing, by one or more computing units, an historical feature of the first current event participant with a current feature of the first current event participant” (“…the historic and predictive elements engine can combine historic logs with a prediction engine. In a specific implementation, the platform can modify event parameters based upon historic data (e.g., historical data relating to vendor/supplier dependability), and can whether a particular vendor/supplier will provide their respective event resources (e.g., supplies or rental equipment) in a timely manner…” (Haynes [0057])).
	Haynes further teaches “weighing, by one or more computing units, a resource feature of an historical event location based on a result of the comparison” (“…platform can modify event parameters based upon historic data (e.g., historical data relating to vendor/supplier dependability), and can determine the likelihood of whether a particular vendor/supplier will provide their respective event resources (e.g., supplies or rental equipment) in a timely manner…” (Haynes [0057])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Haynes, Lipscher, and Paris.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 3 is obvious over Haynes in view of Lipscher and Paris.

	Regarding Claim 4, Haynes, Lipscher, and Paris teach the limitations of Claim 3.
	Paris further teaches “wherein the at least one location matching model comprises the at least one resource matching model, and wherein an input of the at least one resource matching model comprises a resource feature of an historical event location associated with the first current event participant ([0054]system may ascertain preferred traveling distance from individual’s location based on events previously attended by the individual, previous events recommended by system and accepted by individual) and a resource feature of the current event location, ([0067] (From the likely location of each individual, the system may determine the distance that each individual would travel from that location to a candidate event). and wherein an output of the at least one resource matching model comprises a resource matching score indicating a matching degree between the first current event participant and the resource feature of the current event location” ([0067] Candidate events may be prioritized based, at least in part, on the travel distances of the individuals in the group. For example, candidate events may be prioritized based, at least in part, on the average travel distance for each individual in the group to the candidate event and/or the maximum travel distance of individuals in the group to the candidate event.) Examiner interprets that distance from event location to user corresponds to a resource feature of an event location, that previously attended events and previously accepted events corresponds to historical event location associated with first current event participant and distance from user to candidate event corresponds to a resource feature of the current event location. Examiner interprets that ranking and prioritizing corresponds to a matching score indicating a matching degree between first event participant and resource feature of current event location. 
See rationale to combine provided with respect to claim 1. 



 (“…event resource management can further manage and monitor resources provided by various vendors and suppliers in connection with planning and/or executing meetings and events using the event planning server…” (Haynes [0027]) and “…the historic and predictive elements engine can combine historic logs with a prediction engine. In a specific implementation, the platform can modify event parameters based upon historic data (e.g., historical data relating to vendor/supplier dependability), and can determine the likelihood of whether a particular vendor/supplier will provide their respective event resources (e.g., supplies or rental equipment) in a timely manner…” (Haynes [0057])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Haynes, Lipscher, and Paris.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 4 is obvious over Haynes in view of Lipscher and Paris.

	Regarding Claim 14, Haynes, Lipscher, and Paris teach the limitations of Claim 1.
	Lipscher further teaches “responsive to the feedback indicating the initial location allocation plan is not accepted by at least one of the plurality of current event participants, receiving, by one or more computing units, a counter proposed location from at least one of the plurality of current event participants to form a final location allocation plan” (“[t]hrough the plan negotiator the user can… Request a change to one or more of the selected characteristics of the plan. For example if the plan is a Dinner at Greek restaurant and movie plan. The user may request that the plan change to a Dinner at French restaurant and movie… Request a change in a specific item in the plan. For example if the plan was Dinner at Aldo's Italian restaurant, the user may request the system suggest another Italian restaurant…” (Lipscher [0136-0140])).  “Request a change” in combination with the examples changing to other restaurants is equivalent to “counter proposed location”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Haynes, Lipscher, and Paris.  Please see above (Claim 1) for combination analysis.  Furthermore, incorporating Lipscher’s negotiation methodology would further produce plans that are much more amenable to the interested parties.
Claim 14 is obvious over Haynes in view of Lipscher and Paris.

	Regarding Claim 15, Haynes, Lipscher, and Paris teach the limitations of Claim 1.
	Lipscher further teaches “wherein there is a plurality of initial location allocation plans, and the method further comprises: responsive to the feedback from the plurality of current event participants indicating the initial location allocation plan is not accepted by at least one of the plurality of current event participants, and no counter proposed location is received from at least one of the plurality of current event participants, proposing, by one or more computing units, a new location to the at least one of the plurality of current event participants based on another candidate of the plurality of initial location allocation plans” (“…method may proceed with presenting the customized computer suggested group plan to the user. The user(s) may then accept, reject, or begin a process of negotiating with other users to try to change the elements of the suggested plan…” (Lipscher [0018]), “[t]hrough the plan negotiator the user can… Request a different plan. For example if the plan is a dinner and movie plan, the user may request that the plan change to a swim and run plan…” (Lipscher [0136-0137]), and “…when the system receives a user's proposed changes, it may… Send the user other, less optimal, results from the matching program to determine if these results are acceptable to the user…” (Lipscher [0142])).  “Request a different plan” is equivalent to “no counter proposed location”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Haynes, Lipscher, and Paris.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.  The rationale to combine is substantially similar to that of Claim 14.
Claim 15 is obvious over Haynes in view of Lipscher and Paris.

Claims 2 and 17 are cancelled.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes, Lipscher, Paris, in view of Grosz (US Pat. App. Pub. No. US 20150019273 A1).
	Regarding Claim 5, Haynes, Lipscher, and Paris teach the limitations of Claim 4.
	Haynes, Lipscher, and Paris do not explicitly teach, but Grosz teaches “wherein the input of resource matching model further comprises: a feature of the first current event participant, and a feature of an event participant similar to the first current event participant from an historical location allocation plan” (“…automatically aggregating a plurality of system users into participants for a group activity having a plurality of assigned spaces, the participants automatically grouped into a plurality of subgroups based on desired attributes of each member of the subgroup… generating a personal profile of each system user; generating one or more preference profiles of a desired participant for a respective group activity; identifying the personal profiles of the system users that meet the one or more preference profiles; comparing information in the personal profiles to determine a strength-of-match between system users populating the group activity; grouping of the participants into the plurality of subgroups according to the strength-of-match between each member of the subgroup; and assigning the participants of the group activity, grouped into the subgroups, to the plurality of spaces in the group activity…” (Grosz [0015]) and “…group activities are automatically promoted to users who have similar behavioral attributes relative to their histories of group activity participation…” (Grosz [0214], [Figure 15])).
known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Haynes, Lipscher, and Paris function together for planning a meeting or event using metrics and user preferences (Haynes [Abstract], Lipscher [Abstract], Paris [Abstract]).  Grosz teaches assigning participants of a group activity to spaces based on the participants’ desired attributes (Grosz [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Grosz’s similar attribute grouping methodology, such as based on historic data, onto Haynes, Lipscher, and Paris.  Grosz’s method offers further improvement, as “[i]ndividuals who have history of repetitive participation in activities that are similar to a promoted activity are logically more likely to accept invitations to participate” (Grosz [0228]).  This would further optimize event planning.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, Claim 5 is obvious over Haynes, Lipscher, Paris, in view of Grosz.

	Regarding Claim 7, Haynes, Lipscher, Paris, and Grosz teach the limitations of Claim 5.
	Haynes further teaches “wherein the feature of the first current event participant is selected from the group consisting of: an historical feature of the first current event participant and a current feature of the first current event participant, wherein the historical feature of the first current event participant is associated with the resource feature of the historical event location” (“…historic and predictive elements engine can combine historic logs with a prediction engine. In a specific implementation, the platform can historic data (e.g., historical data relating to vendor/supplier dependability), and can determine the likelihood of whether a particular vendor/supplier will provide their respective event resources (e.g., supplies or rental equipment) in a timely manner…” (Haynes [0057])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Haynes, Lipscher, Paris, and Grosz.  Please see above (Claim 5) for combination analysis.  The rationale to combine is substantially similar as that of Claim 5.
	Accordingly, Claim 7 is obvious over Haynes, Lipscher, Paris, in view of Grosz.
Claims 8, 9, 11-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes, Lipscher, Paris, in view of Jain (US Pat. App. Pub. No. US 20160189061 A1).
	Regarding Claim 8, Haynes, Lipscher, and Paris teach the limitations of Claim 1.
	Haynes, Lipscher, and Paris do not explicitly teach, but Jain teaches “wherein generating the at least one location matching model comprises generating, by one or more computing units, at least one neighborhood matching model, which further comprises” (“…disclosure provides features that enable position allocation for an event at a venue, allowing groups of differing sizes to sit together, while still maximizing the occupancy of the event. The features of the present disclosure also enable other factors of positioning to be considered in position allocation, such as subgroups within a group being positioned together, and groups being allocated positions in an order of priority corresponding to the timing of when they booked their positions…” (Jain [0013]) and “…iterative optimization algorithm can allocate positions to members of groups and subgroups based on certain principles, preferences, or conditions…” (Jain [0069])).
known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Haynes, Lipscher, and Paris function together for planning a meeting or event using metrics and user preferences (Haynes [Abstract], Lipscher [Abstract], Paris [Abstract]).  Jain teaches organizing seat position for event attendees based on iterative optimization algorithm (Jain [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Jain’s position allocation, more specifically based on specific parameters or user preferences, onto Haynes, Lipscher, and Paris.  Jain further improves upon Haynes, Lipscher, and Paris, and “enable[s] position allocation for an event at a venue, allowing groups of differing sizes to sit together, while still maximizing the occupancy of the event” (Jain [0013]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Haynes further teaches “comparing, by one or more computing units, an historical feature of the first current event participant with a current feature of the first current event participant” (“…historic and predictive elements engine can combine historic logs with a prediction engine. In a specific implementation, the platform can modify event parameters based upon historic data…” (Haynes [0057])).
	Haynes further teaches “weighing, by one or more computing units, a historical neighborhood feature based on a result of the comparison” (“…historic and predictive elements engine can combine historic logs with a prediction engine. In a specific implementation, the platform can modify event parameters based upon historic data…” (Haynes [0057])).
Claim 8 is obvious over Haynes, Lipscher, Paris, in view of Jain.

Regarding Claim 9, Haynes, Lipscher, Paris, and Jain teach the limitations of Claim 8.
	Jain further teaches “wherein the at least one location matching model comprises at least one neighborhood matching model” (“…disclosure provides features that enable position allocation for an event at a venue, allowing groups of differing sizes to sit together, while still maximizing the occupancy of the event. The features of the present disclosure also enable other factors of positioning to be considered in position allocation, such as subgroups within a group being positioned together, and groups being allocated positions in an order of priority corresponding to the timing of when they booked their positions…” (Jain [0013]) and “…iterative optimization algorithm can allocate positions to members of groups and subgroups based on certain principles, preferences, or conditions…” (Jain [0069])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Haynes, Lipscher, Paris, and Jain.  Please see above (Claim 8) for combination analysis.  The rationale to combine is substantially similar as that of Claim 8.  Furthermore, implementing Jain’s calculation methodologies would further optimize event planning.  This rationale to combine similarly applies to subsequent limitations.
	Jain further teaches “wherein an input of the neighborhood matching model comprises: an historical neighborhood feature associated with the first current event participant, and” (“…iterative optimization algorithm is further configured to determine the allocation based on a preference to minimize a distance between subgroups of a same group. In some example embodiments, the iterative optimization algorithm is further configured to determine the allocation based on a preference to minimize a distance between members of a iterative optimization algorithm can allocate positions to members of groups and subgroups based on certain principles, preferences, or conditions…” (Jain [0069])).
	Haynes further teaches “wherein an input of the neighborhood matching model comprises: an historical neighborhood feature associated with the first current event participant, and” (“…historic and predictive elements engine can combine historic logs with a prediction engine. In a specific implementation, the platform can modify event parameters based upon historic data…” (Haynes [0057])).
	Jain further teaches “wherein an output of the neighborhood matching model comprises a neighborhood matching score indicating matching degree between the first current event participant and a neighbor event participant located adjacent to the first current event participant in the current event location” (“…problem of position allocation is a cost optimization problem, which can be solved using a position allocation algorithm that calculates the position distances between the members of a group and the position distances between the members of a subgroup as various costs and aims to minimize the total cost… simplex method for quadratic programming can be used to solve the problem, applying an iterative solution that picks the minimum cost of all possible solutions at each step and iteratively reduces the cost until it reaches a point where it is no longer possible to reduce the cost. At which point, an optimal solution has been reached…” (Jain [0015]) and “…determining the local optimal allocation based on the initialized current allocation; and determining a best local optimal allocation amongst multiple local optimal allocations based on a comparison of respective distance costs for the multiple local optimal allocations…” (Jain [0025])).
Claim 9 is obvious over Haynes, Lipscher, Paris, in view of Jain.

Regarding Claim 11, Haynes, Lipscher, Paris, and Jain teach the limitations of Claim 8.
	Haynes further teaches “wherein the feature is selected from the group consisting of: an historical feature of the first current event participant, and a current feature of the current event participant” (“[w]ith respect to a given meeting or event, the information provided the third-party vendor/supplier system can include, for example, the availability of resources, the status or condition of available resources, the status or condition of resources already secured for the given meeting or event, delivery time and date for resources already secured for the given meeting or event, and the like…” (Haynes [0024]), “…historic and predictive elements engine can combine historic logs with a prediction engine. In a specific implementation, the platform can modify event parameters based upon historic data (e.g., historical data relating to vendor/supplier dependability), and can determine the likelihood of whether a particular vendor/supplier will provide their respective event resources (e.g., supplies or rental equipment) in a timely manner…” (Haynes [0057]), and “…event task calculation engine can be configured to make decisions about what event planning tasks can be carried out based on current information provided to the system. The event tasks can be determined from the current event execution plan and historical maintenance data…" (Haynes [0077])).
	Jain further teaches “wherein the historical feature is associated with the historical neighborhood feature” (“…disclosure provides features that enable position allocation for an event at a venue, allowing groups of differing sizes to sit together, while still maximizing the occupancy of the event. The features of the present disclosure also enable other factors of positioning to be considered in position allocation, such as subgroups within a group being order of priority corresponding to the timing of when they booked their positions…” (Jain [0013])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Haynes, Lipscher, Paris, and Jain.  Please see above (Claim 8) for combination analysis.  The rationale to combine is substantially similar to that of Claim 8.
	Haynes further teaches “wherein the historical feature is associated with the historical neighborhood feature” (“…historic and predictive elements engine can combine historic logs with a prediction engine. In a specific implementation, the platform can modify event parameters based upon historic data…” (Haynes [0057])).
	Accordingly, Claim 11 is obvious over Haynes, Lipscher, Paris, in view of Jain.

	Regarding Claim 12, “wherein creating the at least one initial location allocation plan comprises”, Haynes, Lipscher, and Paris teach the limitations of Claim 1.
	Haynes Lipscher, and Paris do not teach, but Jain teaches “determining, by one or more computing units, a random location allocation plan for the plurality of current participating entities” (“…randomly determining a new allocation of positions to members of the each one of the plurality of groups for the event…” (Jain [0025])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Jain with that of Haynes, Lipscher, and Paris.  Please see above (Claim 8) for combination analysis.  The rationale to combine is substantially similar to that of Claim 8.  Furthermore, it would further optimize Haynes and Lipscher’s event planning by implementing Jain’s calculations and more detailed methodologies.  This rationale to combine similarly applies to subsequent limitations.
for each of the plurality of current event participants, calculating, by one or more computing units, a fitness score which includes at least one of the following: a resource matching score and a neighborhood matching score” (“…problem of position allocation is a cost optimization problem, which can be solved using a position allocation algorithm that calculates the position distances between the members of a group and the position distances between the members of a subgroup as various costs and aims to minimize the total cost… simplex method for quadratic programming can be used to solve the problem, applying an iterative solution that picks the minimum cost of all possible solutions at each step and iteratively reduces the cost until it reaches a point where it is no longer possible to reduce the cost. At which point, an optimal solution has been reached…” (Jain [0015]) and “…determining the local optimal allocation based on the initialized current allocation; and determining a best local optimal allocation amongst multiple local optimal allocations based on a comparison of respective distance costs for the multiple local optimal allocations…” (Jain [0025])).
Jain further teaches “calculating, by one or more computing units, a sum of fitness scores for each of the plurality of current event participants” (“…problem of position allocation is a cost optimization problem, which can be solved using a position allocation algorithm that calculates the position distances between the members of a group and the position distances between the members of a subgroup as various costs and aims to minimize the total cost… simplex method for quadratic programming can be used to solve the problem, applying an iterative solution that picks the minimum cost of all possible solutions at each step and iteratively reduces the cost until it reaches a point where it is no longer possible to reduce the cost. At which point, an optimal solution has been reached…” (Jain [0015]) and “…determining the local optimal allocation based on the initialized current allocation; and determining a best local optimal allocation amongst multiple local optimal allocations based on a comparison of respective distance costs for the multiple local optimal allocations…” (Jain [0025])).
Jain further teaches “changing, by one or more computing units, an allocated location for at least two of the plurality of current event participants to form a new location allocation plan” (“…determining if a potential change to the current allocation will reduce a distance cost of the current allocation, the potential change comprising switching a position allocation of two of the members; in response to a determination that the potential change will reduce the distance cost, changing the current allocation based on the potential change…” (Jain [0025])).
Jain further teaches “determining, by one or more computing units, whether a pre-condition of the new location allocation plan is satisfied” (“…iterative optimization algorithm can allocate positions to members of groups and subgroups based on certain principles, preferences, or conditions…” (Jain [0069]) and “…iterative optimization algorithm can iterate until a predetermined condition is met…” (Jain [0078])).
Jain further teaches “responsive to determining the pre-condition is not satisfied, performing, by one or more computing units, the calculating step recursively until the pre-condition is satisfied, thereby determining at least two additional location allocation plans; and” (“…iterative optimization algorithm can allocate positions to members of groups and subgroups based on certain principles, preferences, or conditions…” (Jain [0069]), “…iterative optimization algorithm can iterate until a predetermined condition is met…” (Jain [0078]), and “…simplex method for quadratic programming can be used to solve the problem, applying an iterative solution that picks the minimum cost of all possible solutions at each step and iteratively reduces the cost until it reaches a point where it is no longer possible to reduce the cost. At which point, an optimal solution has been reached…” (Jain [0015])).
Jain further teaches “responsive to the pre-condition being satisfied, determining, by one or more computing units, at least one initial location allocation plan associated with the sum of fitness scores higher than the sum of fitness scores associated with the at least two additional location allocation plans” (“…iterative optimization algorithm can allocate positions to members of groups and subgroups based on certain principles, preferences, or conditions…” (Jain [0069]), “…iterative optimization algorithm can iterate until a predetermined condition is met…” (Jain [0078]), and “…simplex method for quadratic programming can be used to solve the problem, applying an iterative solution that picks the minimum cost of all possible solutions at each step and iteratively reduces the cost until it reaches a point where it is no longer possible to reduce the cost. At which point, an optimal solution has been reached…” (Jain [0015]), and “[i[f, at operation 650, it is determined that there is a previous determination of a local optimal allocation, then the method 600 proceeds to operation 660, where the best local optimal allocation is determined between the current most recent local optimal allocation and the previous local optimal allocation based on their respective distance costs. The allocation having the lower distance cost is determined to be the best local optimal allocation…” (Jain [0093], [Figure 6])).
	Accordingly, Claim 12 is obvious over Haynes, Lipscher, Paris, in view of Jain.
Regarding Claims 18 and 20, the claims and their respective limitations have the same technical features as that of Claim 12.  Accordingly, Claims 18 and 20 are rejected under a similar analysis, and are obvious over Haynes, Lipscher, Paris, in view of Jain.

Regarding Claim 13, Haynes, Lipscher, Paris, and Jain teach the limitations of Claim 12.
	Jain further teaches “wherein the pre-condition is selected from the group consisting of: a maximum number of times of performing the changing, whether the sum of fitness scores will decrease responsive to the changing, and whether the sum of fitness scores exceeds a threshold” (“[a]t operation 670, it is determined whether or not the optimization algorithm is complete. This determination can be based on one or more factors, including, but not limited to, whether a predetermined number of iterations of the algorithm has been performed or whether the execution time of the algorithm has exceeded a predetermined threshold amount of time…” (Jain [0094], [Figure 6])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Haynes, Lipscher, Paris, and Jain.  Please see above (Claim 8) for combination analysis.  The rationale to combine is substantially similar to that of Claim 12.
	Accordingly, Claim 13 is obvious over Haynes, Lipscher, Paris, in view of Jain.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haynes, Lipscher, Paris, Jain, in view of Grosz.
	Regarding Claim 10, “wherein the input of the neighborhood matching model further comprises”, Haynes, Lipscher, Paris, and Jain teach the limitations of Claim 9.
	Haynes further teaches “a feature of the first current event participant” (“…event feasibility engine can automatically assess business event feasibility based on the event budget and other event requirements (e.g., attendance expectations, venue requirements, staffing requirements, speaker requirements, and participant requirements)…” (Haynes [0068])).
a feature of a similar event participant from an historical location allocation plan” (“…automatically aggregating a plurality of system users into participants for a group activity having a plurality of assigned spaces, the participants automatically grouped into a plurality of subgroups based on desired attributes of each member of the subgroup… generating a personal profile of each system user; generating one or more preference profiles of a desired participant for a respective group activity; identifying the personal profiles of the system users that meet the one or more preference profiles; comparing information in the personal profiles to determine a strength-of-match between system users populating the group activity; grouping of the participants into the plurality of subgroups according to the strength-of-match between each member of the subgroup; and assigning the participants of the group activity, grouped into the subgroups, to the plurality of spaces in the group activity…” (Grosz [0015]) and “…accessing user historical data relative to activity participation and for qualifying individuals as potential candidates to participate in a specific pending group activity based at least on past participation in the same or similar activities…” (Grosz [0216], [Figure 15])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Grosz with that of Haynes, Lipscher, Paris, and Jain.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Haynes, Lipscher, Paris, and Jain function together for planning a meeting or event using metrics, user preferences, and attendee positioning (Haynes [Abstract], Lipscher [Abstract], Paris [Abstract], Jain [Abstract]).  Grosz teaches assigning participants of a group activity to spaces based on the participants’ desired attributes (Grosz [Abstract]).  It would be within the capabilities of one skilled in the art, history of repetitive participation in activities that are similar to a promoted activity are logically more likely to accept invitations to participate” (Grosz [0228]).  This would further optimize event planning.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, Claim 10 is obvious over Haynes, Lipscher, Paris, Jain, in view of Grosz.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Pertaining to claim 6 examiner found: 
	Regarding Claim 6, Haynes, Lipscher, Paris, and Grosz teach the limitations of Claim 5.
	Haynes, Lipscher, Paris, and Grosz do not teach, but Hostetler teaches “wherein the feature of the first current event participant is selected from the group consisting of: an economic indicator status of the first current event participant and a business scope of the first current event participant, and the resource feature is selected from the group consisting of: a size of a location, a place of a location, a function of a location, and an event scope associated with a location” (“…information regarding a potential Peer Match, can also review provided basic profile information about an identified potential Peer Match member's company. In this fashion the member looking for a Peer Match can create context (for example, annual revenue, primary financial system, industry grouping, company name)…” (Hostetler [0043])).  “Annual revenue” is equivalent to “economic indicator status”.  “Industry grouping” is equivalent to “business scope”.
known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Haynes, Lipscher, Paris, and Grosz function together for planning a meeting or event using metrics, user preferences, and space arrangement based on desired attributes (Haynes [Abstract], Lipscher [Abstract], Paris [Abstract], Grosz [Abstract]).  Hostetler teaches business social network associating members by their job and industry, along with individual areas of interest (Hostetler [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Hostetler’s business social network onto Haynes, Lipscher, Paris, and Grosz.  Hostetler’s embodiments allow for “provide an easily deployable computer networked system for a communication amongst peers in business and industry to better communicate” (Hostetler [0063]), and “running on a networked computer communicating with individual peer members, of groupings of peers” (Hostetler [0096]).  Furthermore, Hostetler aims “to provide an interface for business peers who are determined as similarly situated, and having common business managerial issues and concerns, to join up in groups” (Hostetler [0024]).  Hostetler therefore offers a further extension of Haynes, Lipscher, Paris, and Grosz, grouping by business interests.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
Haynes further teaches “wherein the feature of the first current event participant is selected from the group consisting of: an economic indicator status of the first current event participant and a business scope of the first current event participant, and the resource feature is selected from the group consisting of: a size of a location, ([0061] platform learns over time and becomes more accurate in order to understand an event planner’s  a place of a location, ([0061] ) ([0070]receive feedback to address outcomes customer needs to accomplish while planning a business event)” (Examiner interprets that the description business event corresponds to an event scope.) (“…location elements engine can identify location elements associated with a planned/managed meeting or event, such as the location of the planner/job executor, the location of the meeting or event, the location of vendors/suppliers of event resources, location of event resources, and location of attendees. In some implementations, it can be desirable to determine the relative location of meeting/event elements with respect to one another (e.g., location of speaker/attendee accommodations relative to the meeting/event venue for transportation purposes)…” (Haynes [0055])). It appears that the following limitation is novel over the prior art: a feature being selected from the group including a function of a location.
Conclusion
Related art includes Oman et al. System and Method for Targeted Event Detection and Notification, Publication US 2012/0259842 A1: teaching a suggestion engine that matches particular users to particular events. 
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/L.L.Y./Examiner, Art Unit 3628                                                                                                                                                                                                        



/EMMETT K. WALSH/Primary Examiner, Art Unit 3628